Citation Nr: 0945567	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to existing service-connected diabetes 
mellitus, type II.

2.  Entitlement to an effective date earlier than April 25, 
2005, for the grant of service connection for diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1964 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 Regional Office (RO) in 
North Little Rock, Arkansas rating decision.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hypertension, but 
the preponderance of the evidence is against finding that his 
hypertension was caused or aggravated by any of his service-
connected disabilities, to include diabetes mellitus, type 
II; or that it is otherwise related to any other incident of 
service.

2.  The Veteran filed a formal claim of entitlement to 
service connection for diabetes mellitus, type II on April 
25, 2005, more than one year following his separation from 
service, without having filed an informal or formal claim for 
diabetes mellitus prior to that date.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension is not due to or the result of 
any of his service-connected disabilities, to include 
diabetes mellitus, type II, or any other incident of service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for an effective date prior to April 25, 
2005, for the award of service connection for diabetes 
mellitus, type II, have not been met.  See 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection, 
the Veteran's Administration (VA) has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The VCAA letter dated in May 2005 satisfied most of the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

As to the earlier effective date claim, the Board recognizes 
that the RO erred by never providing the Veteran with a 
specific notice letter explaining how to substantiate this 
claim, or how effective dates were assigned.  However, in the 
Statement of the Case, the RO set forth the law and 
regulations applicable to the assignment of effective dates, 
and explained that the only basis under the law and 
regulations that would permit an earlier effective date would 
be to establish that he had a diagnosis of diabetes mellitus 
in May 2001.  As will be discussed below, the RO's 
explanation is an accurate reflection of the law, and it is 
clear from the Veteran's statements that he understood this 
would have to be shown to substantiate his claim.  For these 
reasons, and because he has had ample time to submit evidence 
and argument in support of his claim, the Board finds that 
any error in the timeliness or content of the VCAA notice is 
harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159I(4)(i) (2009).  The Veteran was provided VA examination 
for his hypertension in June 2005.  The resulting examination 
report was based on interview with the Veteran, appropriate 
diagnostic testing, and physical evaluation.  Based on the 
foregoing, the examiner opinioned that the Veteran's current 
condition or disability was unrelated to his service-
connected diabetes mellitus, type II.  The examiner provided 
a thorough rationale for the opinion.  Based on the 
foregoing, the Board finds the examination report to be 
thorough, complete, and sufficient upon which to base a 
decision with respect to the Veteran's claim for service 
connection. 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2009).  
Service connection for hypertension may be established based 
on a legal "presumption" by showing that either he was 
diagnosed with hypertension in service or hypertension 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309(a).  Here, no legal presumption is applicable 
because, as discussed more fully below, the competent 
evidence demonstrates that the Veteran did not have a 
diagnosis or diagnostic evidence of hypertension prior to 
exit from service, or within one year of separation from 
service.  Indeed, the Veteran was not diagnosed with 
hypertension until many years after service.    

In the absence of a presumption, to establish service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2009).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claim was pending before the regulatory 
change was made, the Board will consider his claim under the 
prior version of 38 C.F.R. § 3.310 as it is more favorable to 
the Veteran.

The Veteran alleges that his current hypertension is a result 
of his service-connected diabetes mellitus, type II.  The 
Veteran's service treatment records are silent for any 
diagnosis or treatment for hypertension.  The Board notes 
that the Veteran's service treatment records include multiple 
illegible blood pressure readings, including one from June 
1963 that appears to have been a systolic reading in the 130s 
and a diastolic reading in the 80s.  The first legible blood 
pressure reading appears to be from a report with an 
illegible examination date.  The Veteran's blood pressure at 
that time was 134/86.  At separation, the Veteran's blood 
pressure was observed to be 132/80.  Subsequent blood 
pressure readings during the Veteran's reserve service 
indicate decreased blood pressure.  Specifically, there are 
blood pressure readings from April 1981 (132/78), April 1984 
(110/70), November 1988 (122/78), and September 1989 
(110/80).  In multiple self-reports of medical history the 
Veteran denied a history of high or low blood pressure. 

The earliest post-service readings of record are from private 
treatment records dated in November 1989.  Records show the 
Veteran had systolic readings between 126 millimeters (mm.) 
and 165 mm. and diastolic readings between 80 mm. and 90 mm. 
without a diagnosis of hypertension.  

In June 2005 the Veteran was afforded a VA examination.  At 
that time, the Veteran discussed his history and diagnosis of 
diabetes mellitus, type II, as well as his history of 
elevated blood pressure.  Based on diagnostic and physical 
examination, the examiner diagnosed the Veteran with 
hypertension.  At to etiology, the examiner opined that it 
was more likely than not that the Veteran's current 
hypertension was essential and not related to diabetic 
nephropathy.  He also stated as a rationale for his opinion 
that the Veteran had no history of renal insufficiency or 
other complications of diabetes that would support an 
association between the diabetes mellitus, type II, and his 
hypertension.

For compensation purposes, the VA has defined hypertension as 
a diastolic blood pressure that is predominantly 90 mm. or 
greater, or systolic blood pressure that is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  To support a diagnosis of hypertension, the blood 
pressure readings must be taken two or more times on at least 
three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (Note 1) (2009).  

Initially, therefore, the Board observes that no diagnosis of 
hypertension was made in service, and that the observed blood 
pressure readings of 134/86 and 132/80 would otherwise not 
support a diagnosis of hypertension as defined under 
Diagnostic Code 7101 (Note 1).  Nor is there evidence of 
continuity of symptomatology from service.  Furthermore, no 
competent medical professional has linked the Veteran's 
current hypertension to his service.  As such, service 
connection on a direct basis is not warranted.  See 
Gutierrez, supra. 

As noted above, there is also no competent evidence of record 
suggesting that such disability manifested to a compensable 
degree within one year of separation so as to warranted 
presumptive service connection under the provisions of 
38 C.F.R. §§ 3.307 and 3.309.

The record does show that the Veteran is service-connected 
for diabetes mellitus, type II, effective April 2005, and 
that the Veteran has a current diagnosis of hypertension.  
The Board has considered, therefore, whether the Veteran's 
current hypertension is proximately due to or the result of 
his service-connected diabetes mellitus, type II.  Based on 
the evidence of record, the Board concludes it is not. 

The Board finds the opinions expressed in the June 2005 VA 
examiner's report credible and probative.  The report was 
based on an interview of the Veteran, his reported medical 
history, appropriate diagnostic testing, and physical 
examination.  Further, a complete and through rationale is 
provided for the opinions rendered.  As noted, the examining 
physician found that the absence of renal insufficiency or 
other evidence of complications of diabetes supports the 
conclusion that the Veteran's current hypertension was not 
caused or aggravated by his diabetes mellitus, type II.  The 
examiner's conclusion is fully explained and consistent with 
the evidence of record.  

The Board acknowledges the Veteran's assertions that his 
hypertension is the result of his diabetes mellitus, type II.  
Certainly, the Veteran can attest to factual matters of which 
he had first-hand knowledge, and his testimony in that regard 
is entitled to some probative weight.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  In this instance, 
therefore, the Veteran as a lay person has not been shown to 
be capable of making medical conclusions, especially as to 
complex medical diagnoses such as a link between his 
hypertension and service-connected diabetes mellitus, type 
II.  Thus, his statements regarding any such link are much 
less probative than the conclusions of the VA health care 
specialist discussed above.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions). 
 
In conclusion, as the physician rendering the October 2006 VA 
medical opinion clearly reviewed the Veteran's medical 
history, and offered a detailed rationale for his opinions.  
Thus, the Board finds this opinion to be competent and the 
most persuasive of record.  As such, service connection 
cannot be granted for the claimed disability on a secondary 
basis.  
 
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


Earlier Effective Date

The Veteran contends that service-connected type II diabetes 
mellitus was present for several years prior to the April 25, 
2005 effective date of the grant of service connection.  
Specifically, he claims evidence of elevated glucose levels 
beginning in 1998 that he treated with diet and exercise.  
The Veteran asserts his private physician did not want to 
diagnose diabetes mellitus, type II, because of the fear that 
it would be viewed as a pre-existing condition for insurance 
purposes.  The Veteran also avers that he did not file a 
claim earlier because he was unaware that VA had recognized a 
connection between diabetes mellitus and Agent Orange 
exposure.  As soon as he became aware of this acknowledged 
link, he sought VA treatment where he obtained a diagnosis of 
diabetes mellitus, type II, and filed a claim. 

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2009).  In general, the effective date of an award 
based on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).  

Generally, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2009).  However, if the claim is received within one 
(1) year after separation from service, the effective date of 
an award of disability compensation shall be the day 
following separation from active service.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2009). 
 
A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication or action, indicating an 
intent to apply for one or more benefits under laws 
administered by the VA from a veteran may be considered an 
informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the Veteran for execution.  38 C.F.R. § 3.155(a) 
(2009).  To determine when a claim was received, the Board 
must review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992). 
 
When a claimant is granted benefits based on liberalizing 
legislation, the effective date of the award is based on the 
facts found, but may not be earlier than the effective date 
of the liberalizing law.  Specifically: 
 
(1) If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue. 
 
(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement. 
 
(3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a).
 
In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  38 C.F.R. § 3.114(a) (2009); McCay v. Brown, 9 
Vet. App. 183 (1996) aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 
1997).

Here, the effective date of the regulation which added 
diabetes mellitus as a disease presumptively due to in-
service exposure to herbicides is May 8, 2001.  66 Fed. Reg. 
23,166 (May 8, 2001). 

There is also a limited exception to the statutory provisions 
governing the assignment of effective dates for Vietnam 
veterans who have a covered herbicide disease.  See 38 C.F.R. 
§ 3.816. This regulation is intended to implement orders of a 
United States district court in the class action of Nehmer v. 
U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 
1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans 
Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 
2002) (Nehmer III).

However, the evidence does not suggest, and the Veteran has 
not otherwise argued facts that would suggest, that his claim 
meets the requirements for this regulation to be applicable.  
The Veteran was not denied compensation for diabetes mellitus 
between September 25, 1985, and May 3, 1989; the Veteran's 
claim for service connection was not pending before VA on May 
3, 1989; the Veteran's claim was not received by VA between 
May 3, 1989, and the effective date of the statute or 
regulation establishing a presumption of service connection 
for diabetes mellitus (May 8, 2001); and the Veteran's claim 
was not received within one year from the date of his 
separation from service.  When none of the requirements are 
met, as is the case here, the effective date of the award 
shall be determined in accordance with 38 C.F.R. §§ 3.114 and 
3.400.  38 C.F.R. § 3.816(c)(4) (2009).

In this case, the Veteran claims entitlement to an effective 
date prior to April 25, 2005, for a grant of service 
connection for diabetes mellitus, type 2.  A review of the 
competent medical and procedural evidence of record reveals 
that the Veteran's first diagnosis of diabetes mellitus, type 
2, appears to have been by a VA physician in February 2005, 
as conceded by the Veteran, and that the Veteran's original 
claim for service connection for diabetes mellitus, type 2, 
was received at the RO on April 25, 2005.  There are also no 
other documents in the claims file received prior to that 
date that could be construed as a formal or informal claim 
for service connection for diabetes mellitus type 2.  See 38 
C.F.R. § 3.155.  Again, the general rule regarding effective 
dates of awards of service connection, pursuant to 38 
U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b)(2), is that the 
effective date of the award of service connection shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  

With respect to the instant claim, the liberalizing laws are 
not for application, as the Veteran had not been formally 
diagnosed with diabetes mellitus, type II, as of May 8, 2001 
and there is no competent or credible evidence otherwise 
suggesting that a diagnosis of diabetes mellitus, type II, 
was warranted as of that date.  As noted, the Veteran claims 
evidence of elevated glucose levels beginning in 1998 that he 
treated with diet and exercise.  His assertions in this 
regard are corroborated by his treatment records.  However, 
an elevated glucose reading, by itself, does not establish 
the presence of a disability, to include diabetes mellitus.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) 
("Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
and 61 Fed. Reg. 20440, 20445 (May 7, 1996) (An elevated 
cholesterol level represents only a laboratory finding, and 
not an actual disability in and of itself for which VA 
compensation benefits are payable).

The Veteran also asserts that his private physician did not 
want to diagnose diabetes mellitus, type II, for insurance 
purposes.  However, the Veteran first made that claim in his 
substantive appeal received in January 2007.  In an earlier 
statement received in July 2006, the Veteran indicated that 
his physician had discovered elevated glucose in 1998, and 
determined that it should be treated with either medication 
or diet and exercise, but no suggestion was made that the 
physician had declined to diagnose diabetes solely because of 
problems it would cause with insurance.  Significantly, an 
April 2003 treatment record shows that his physician 
specifically noted a diagnosis of impaired glucose tolerance 
without evidence of diabetes, which strongly suggests that 
the physician was clearly monitoring the Veteran for the 
possibility of developing diabetes, but found that no such 
diagnosis was warranted as of that date.  In determining 
whether or not the Veteran actually had diabetes prior to the 
2005 diagnosis, the Board finds the contemporaneous clinical 
findings of the physician to be far more credible than the 
Veteran's lay assertions offered several years later in 
support of a claim for monetary benefits.

Therefore, as there is no credible evidence suggesting that 
the Veteran had diabetes mellitus in 2001, the Board 
concludes that the Veteran did not meet all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law.  Consequently, an earlier effective 
date is not warranted under 38 C.F.R. § 3.114.  See McCay, 
supra.

The Board has also considered the Veteran's argument that he 
did not file a claim earlier because he was unaware of the 
connection between diabetes mellitus and Agent Orange 
exposure.  As soon as he became aware, he filed a claim.  
While the Board is sympathetic to his assertion, payments of 
monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided by others, and regardless of 
extenuating circumstances or claims of fairness.  See, e.g., 
Office of Personnel Management v. Richmond, 496 U.S. 414, 
426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. 
Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994); see also Shields v. Brown, 8 Vet. App. 346, 
351 (1995) (holding that inaccurate advice does not create 
any legal right to benefits where such benefits are otherwise 
precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits). 
 
Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit, and 
a claim for the benefit.  Indeed, the "unequivocal command" 
that the effective date of benefits cannot be earlier than 
the date of claim, set forth in 38 U.S.C.A. § 5110(a), 
prevails over a general outreach statute, 38 U.S.C.A. § 7722, 
which provides that the VA should inform individuals of their 
potential entitlement to VA benefits when the VA is aware or 
reasonably should be aware of such potential entitlement.  
See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).  
The requirement of a claim is carried into the regulations 
and Court decisions addressing effective dates for claims 
based on Agent Orange exposure.  See 38 C.F.R. § 3.816. 

Accordingly, in this case, the date of receipt of the 
Veteran's claim for service connection for diabetes mellitus, 
type 2, April 25, 2005, is the earliest effective date for 
service connection under the provisions of 38 U.S.C.A. § 
5110.  See also 38 C.F.R. § 3.400(b)(2).   
 

ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to existing service-connected diabetes mellitus, 
type II, is denied.

Entitlement to an effective date earlier than April 25, 2005, 
for the grant of service connection for diabetes mellitus, 
type II, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


